113 Ga. App. 225 (1966)
147 S.E.2d 788
TURNER
v.
ASSOCIATED INDEMNITY CORPORATION.
41528.
Court of Appeals of Georgia.
Argued September 14, 1965.
Decided January 31, 1966.
Rehearing Denied February 23, 1966.
Northcutt & Edwards, W. S. Northcutt, for plaintiff in error.
Smith, Ringel, Martin & Lowe, Sam F. Lowe, Jr., Ralph H. Witt, contra.
BELL, Presiding Judge.
This is an action to recover upon an automobile liability insurance policy on account of injuries and damages to the plaintiff insured resulting from an automobile collision with a known uninsured motorist. The policy by its terms undertook "to pay all sums which the insured or his legal representative shall be legally entitled to recover as damages from the owner or operator of an uninsured automobile," as required by Ga. L. 1963, p. 588. The reasoning and the construction stated in State Farm Mut. Auto. Ins. Co. v. Girtman, 113 Ga. App. 54 (147 SE2d 364), are applicable and controlling in this case. Girtman held that before suit could be brought against the insurer under this kind of coverage, it was an essential condition precedent that suit must first be brought and judgment recovered against the known uninsured motorist. As the petition here fails to show compliance with this condition, the trial court did not err in sustaining defendant's general demurrers and dismissing the plaintiff's petition.
Judgment affirmed. Frankum and Hall, JJ., concur.